Citation Nr: 0407177	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back pain.  

2.  Entitlement to service connection for numbness and 
tingling of both knees.  

3.  Entitlement to service connection for bilateral wrist 
cramps.  

4.  Entitlement to an initial rating greater than 10 percent 
for postoperative residuals of an open reduction and internal 
fixation of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1995 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That decision granted service 
connection for a left knee disability and assigned a 10 
percent rating, and denied service connection for the other 
listed disabilities.  The February 1999 decision also denied 
service connection for shin splints and the veteran appealed 
that determination.  

This case was before the Board in March 2001, at which time 
it was Remanded for further development of the record and for 
the RO to notify the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000.  Although the veteran 
had previously perfected an appeal of the issue concerning 
shin splints, the RO subsequently granted service connection 
for that disability.  That issue, therefore, is no longer on 
appeal and not before the Board at this time.  

The RO has not previously considered whether a separate 
compensable evaluation is warranted for the veteran's left 
knee scar as a manifestation of the service-connected left 
knee disability and whether such a rating might be assigned 
under either the revised rating criteria or the criteria that 
were in effect prior to August 2002, inasmuch as the criteria 
were revised during the pendency of the veteran's appeal.  
Although the veteran has not specifically raised the issue of 
a separate compensable evaluation for his left knee scar, the 
Board finds that the clinical findings and assessment 
provided by the January 2003 VA examiner, as set forth below, 
have raised that issue.  That issue, therefore, is referred 
to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has a disability manifested by low back pain.  

2.  The medical evidence does not show that the veteran 
currently has a disability manifested by numbness and 
tingling of both knees.  

3.  The medical evidence does not show that the veteran 
currently has a disability manifested by bilateral wrist 
cramps.  

4.  Postoperative residuals of an open reduction and internal 
fixation of the left knee are manifested by painful motion, 
but without any significant limitation of motion.  


CONCLUSIONS OF LAW

1.  A disability manifested by low back pain was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  A disability manifested by numbness and tingling of both 
knees was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

3.  A disability manifested by bilateral wrist cramps was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

4.  Postoperative residuals of an open reduction and internal 
fixation of the left knee are 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Code 5299-5260 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claims, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
February 1999 rating decision, June 1999 statement of the 
case, and the supplemental statement of the case dated in 
June 2003, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claims.  In addition, 
by letters dated in June 2001 and May 2003, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the most recent transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

However, the RO wrote the appellant in June 2001 and again in 
May 2003, pursuant to the Board's March 2001 Remand, to 
inform him of the VCAA's provisions as they pertained to his 
claim and to advise him to submit any additional evidence 
within 30 days, although that letter did not specifically 
contain the "fourth element."  In June 2003, the RO 
provided him and his representative with a supplemental 
statement of the case, noting that no additional evidence had 
been received from him, although additional VA treatment 
records and the report of a VA examination had been received.  

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
Board and the multiple occasions that he has communicated 
with VA regarding his claims, the Board finds that the 
appellant has had ample notice of the types of evidence that 
would support his claims and that he has had ample 
opportunity to present evidence and argument in support of 
his appeal.  He has not identified any evidence not already 
of record.  His representative has argued that VA has not 
complied with certain notice provisions of the VCAA.  The 
Board finds that the RO's May 2003 letter, in conjunction 
with the statement of the case and supplemental statement of 
the case, however, have in fact informed the veteran of 
exactly what the evidence must show in order to establish his 
claims.  Moreover, he was informed as to what evidence had 
previously been secured and was advised to provide any 
evidence pertinent to his claims that was not already of 
record.  In addition, he was advised that VA would assist him 
in obtaining any additional records that he might identify.  
No response has been received from the veteran following the 
May 2003 letter.  Therefore, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Low back disorder

The service medical records show that the veteran was seen 
during service on one occasion, in January 1996, for 
complaints of periodic low back pain of two weeks' duration.  
He indicated that he would have decreased range of motion 
during the pain.  On examination, however, there was no 
limitation of motion and no costovertebral angle tenderness.  
Lumbar spine x-rays were interpreted as being normal.  The 
examiner's impression was to rule out muscular back spasm.  
The veteran was instructed in back exercises and advised to 
return if the symptoms persisted.  The records do not reflect 
subsequent complaints.  

A September 1998 VA examiner noted that the veteran expressed 
no complaints regarding his low back.  He was able to flex 
forward to 90 degrees, with extension to  25 degrees.  
Lateral flexion was possible to 25 degrees in each direction.  
An x-ray of the lumbar spine was reportedly normal.  That 
examiner did not indicate whether a low back disability order 
was present.  

Another VA compensation examination was conducted in January 
2003.  At that time, he reported having sustained multiple 
injuries to his spine.  He stated that he had problems with 
breathing and with limited movement of his back.  
Exacerbations would occur once a week and last up to 24 
hours.  He indicated that the pain would radiate throughout 
the spine.  Examination revealed no muscle tenderness, spasm, 
or weakness.  Range of motion was within normal limits, with 
flexion to 95 degrees, extension to 35 degrees, lateral 
bending to 40 degrees in each direction, and lateral rotation 
to 30 degrees in each direction.  The examiner indicated that 
no abnormality was demonstrated on lumbosacral spine x-ray.  
He provided no diagnosis, stating that there was no 
pathology.  

Despite the complaints noted during service, the post-service 
medical evidence fails to demonstrate the presence of any low 
back disability.  For payment of disability compensation, the 
law requires that there be a current disability that is due 
to disease of injury incurred in service.  

The Board would also point out that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); aff'd sub nom Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of evidence of a current low back disability, 
service connection for such a disability is not established 
and the veteran's appeal as to this issue must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Numbness and tingling of both knees

The service medical records note that in March 1997, the 
veteran's complained of bilateral knee pain for the previous 
two months.  He reported that when he would run for hours, 
his knees would go numb.  A July 1997 record notes the 
veteran's complaint of diffuse numbness and tingling in his 
legs after running.  The examiner reported some tenderness in 
the proximal medial and anterolateral tibias.  The knees were 
non-tender.  The examiner's assessment was probably bilateral 
anterior compartment syndrome.  

The September 1998 VA examiner did not specifically comment 
on a knee disorder manifested by numbness and tingling.  

The January 2003 examiner noted the veteran's report that he 
had pain in his knees associated with numbness and tingling, 
as well as weakness in his legs, abnormal sensation, and loss 
of sensation.  The veteran stated that flare-ups occurred one 
to three times per week and lasted for several hours.  The 
examiner commented that he was unable to assign a diagnosis 
for a knee condition manifested by numbness and tingling, as 
there was no pathology.  

It should be noted that service connection has already been 
established for disabilities of both knees, as well as for 
shin splints.  To the extent that evaluations for those 
disabilities consider all knee symptoms, assignment of a 
separate rating based on the claimed manifestations of 
numbness and tingling would constitute impermissible 
pyramiding of ratings.  See 38 C.F.R. § 4.14 (West 2003).  

More importantly, in the absence of a diagnosed knee 
disability manifested by numbness and tingling and 
considering the provisions of § 4.14, service connection for 
such a disability is not established and the appeal as to 
this issue must be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Bilateral wrist cramps

The service medical records are negative for complaints, 
clinical findings, or diagnosis indicative of wrist cramps.  

The September 1998 VA examiner noted the veteran's complaint 
of bilateral wrist cramps and discomfort in his fingers.  On 
examination, however, range of motion of the wrists was noted 
to be normal.  Motor strength was 5/5 throughout.  The 
examiner commented that, although the veteran alleged having 
pain and stiffness in his wrists and fingers, he found no 
evidence of any acute or chronic pathology of the joints or 
fingers of the hands.  

The veteran reported to the January 2003 VA examiner that his 
wrist pain was cramping and sharp and was "quite constant," 
with exacerbations once every hour lasting from 5-10 minutes.  
On examination of the wrists, there was no heat, redness, 
swelling, effusion, abnormal movement, instability, or 
weakness.  There was slight tenderness of both wrists on 
palpation.  Range of motion was within normal limits.  The 
veteran was able to make a tight fist with both hands and had 
good approximation of all fingers to the midline.  Grip 
strength appeared equal, symmetrical, and normal.  No 
abnormality was demonstrated on x-rays of the veteran's 
wrists.  The examiner commented that he was unable to assign 
a diagnosis of a wrist disorder, as there was no pathology.  

In the absence of evidence of any current disorder of either 
wrist, either now or at any time the veteran's separation 
from service, manifested by wrist cramps, service connection 
for such a disorder is not established and the veteran's 
appeal as to this issue must be denied.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Greater initial rating for left knee disability 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's left knee disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

Limitation of flexion of the leg to 60 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5260.

The record indicates that the veteran sustained a fractured 
left patella prior to service that required open reduction 
and internal fixation.  On examination at the time of his 
entry onto active duty, it was reported that he had no 
symptoms since the pre-service surgery.  The veteran was able 
to heel and toe walk, there was no swelling or weakness, and 
range of motion was normal.  It was noted that the condition 
was not considered to be disqualifying.  The service medical 
records show that he complained of bilateral knee pain, 
although no pertinent abnormal clinical findings were noted.  

The September 1998 VA examiner reported that the veteran 
complained of intermittent left knee pain on prolonged 
walking, standing, or running.  On examination, there was an 
11cm healed scar on the left knee.  The veteran reported pain 
on motion of his left knee at 120 degrees of flexion.  He was 
able to walk normally.  X-ray of the knee was interpreted as 
being normal.  

A February 1999 rating decision granted service connection 
for postoperative residuals of left knee surgery that pre-
existed service, on the basis of aggravation of the 
disability during service, and assigned a 10 percent rating.  

At the time of a VA examination in January 2003, the veteran 
indicated that he had some discomfort in his left knee, 
especially related to cold weather.  He denied that the 
disability required bed rest or that he was currently 
receiving treatment for the disability by a physician.  He 
did state that during exacerbations, he was unable to run, 
jump, climb, or lift.  On examination, there was no heat, 
redness, swelling, effusion, abnormal movement, instability, 
or weakness of the left knee.  The knee was tender to 
palpation over the scar.  Range of motion was within normal 
limits, with flexion to 140 degrees and extension to 0 
degrees.  Examination of the tibia and fibula was normal.  
Drawer and McMurray tests were normal.  The examiner 
commented that the veteran was able to stand on his toes and 
heels and that his gait was normal.  There appeared to be no 
limitation of standing or walking.  X-ray of the left knee 
demonstrated no abnormality.  The examiner's assessment of 
the left knee disability was of a residual tender scar and 
intermittent pain.  The examiner further commented on the 
functional limitations imposed by the disability, stating 
that, in light of the normal clinical findings, the veteran 
should avoid excessive physical exertion, such as prolonged 
running, but that otherwise he had no major functional 
limitations.  

Applying the clinical findings noted on the two VA 
compensation examinations to the criteria of Code 5260 for 
evaluating limitation of flexion of the left knee, the Board 
finds that the available range of motion data do not support 
a compensable rating for the disability.  Nevertheless, based 
on the veteran's complaint and the examiners' notation of 
painful motion of the knee, the Board finds that a 10 percent 
rating is warranted under Code 5260, considering the 
provisions of 38 C.F.R. § 4.59.  A higher evaluation is not 
warranted under any other diagnostic code for any portion of 
the appeal period, however.  

Inasmuch as a 10 percent evaluation is already in effect for 
the veteran's service-connected left knee disability, a 
greater initial rating for the disability is not warranted.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his left knee disability.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his left knee.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral for consideration 
of an extraschedular rating.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for low back pain is denied.  

Service connection for numbness and tingling of both knees is 
denied.  

Service connection for bilateral wrist cramps is denied.  



An initial rating greater than 10 percent for postoperative 
residuals of an open reduction and internal fixation of the 
left knee is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



